Judgment unanimously reversed, without costs, determination confirmed and petition dismissed. Memorandum: Judicial review of a penalty imposed by an administrative agency is limited to determining whether the punishment is “ ‘ “so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness”.’ [citations omitted]” (Matter of Pell v Board of Educ., 34 NY2d 222, 233). In view of the serious nature of petitioner’s misconduct, the penalty of dismissal cannot be said to be shocking to one’s sense of fairness. (Appeal from judgment of Supreme Court, Erie County, Francis, J. — art 78.) Present — Hancock, Jr., J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.